Case 2:20-cv-02801-MSN-atc Document 10 Filed 03/22/21 Page 1 of 4                        PageID 53




                  IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF TENNESSEE
                             WESTERN DIVISION
______________________________________________________________________________

MICHAEL MATTOX,

       Plaintiff,

v.                                                    Case No. 2:20-cv-2801-MSN-atc

COMMISSIONER OF INTERNAL
REVENUE SERVICE,

      Defendant.
______________________________________________________________________________

             ORDER ADOPTING REPORT AND RECOMMENDATION
______________________________________________________________________________

       This cause comes before the Court on the Magistrate Judge’s Report and Recommendation,

(ECF No. 7), issued on February 9, 2021. The Report recommends that Plaintiff’s Motion for

Leave to Proceed In Forma Pauperis be denied. (Id. at PageID 39.) Plaintiff timely filed his

objections to the Report and Recommendation on February 24, 2021. 1 (ECF Nos. 8, 9.) For the

reasons below, the Court ADOPTS the Report and Recommendation and OVERRULES

Plaintiff’s objections. Accordingly, Plaintiff’s Motion for Leave to Proceed In Forma Pauperis is

DENIED.

                                            Background

       On November 5, 2020, Plaintiff filed his pro se Complaint against the Commissioner of

the Internal Revenue Service. (ECF No. 1.) Plaintiff generally alleges that the Defendant violated



        1. Although technically Plaintiff filed his objections outside the fourteen-day (14) window
as established in the Magistrate Judge’s Report, (see ECF No. 7 at PageID 40), the Federal Rules
of Civil Procedure grant Plaintiff an additional three (3) days because Plaintiff receives filings via
physical mail. See Fed. R. Civ. P. 6(d).
                                                  1
Case 2:20-cv-02801-MSN-atc Document 10 Filed 03/22/21 Page 2 of 4                       PageID 54




his constitutional rights. (Id. at PageID 1.) Among other things, his Complaint requests that his

son be made President of the United States, and that he be awarded $1,000,000,000,000,000 in

punitive damages. (Id.) The same day he filed his Complaint, Plaintiff also filed his pending

Motion for Leave to Proceed In Forma Pauperis. (ECF No. 2.)

       In a prior matter, this Court identified Plaintiff as a “frequent filer of patently meritless

lawsuits.” See Mattox v. All Judges Under United States of America, 2:19-cv-02542-MSN-dkv,

ECF No. 6, at 1–2 (W.D. Tenn. Oct. 11, 2019). As a consequence, this Court placed pre-filing

restrictions on Plaintiff. Id. Accordingly, Plaintiff must pay the full civil filing fee before

commencing suit in this district. Id.

       Relying on the Court’s prior order, the Magistrate Judge issued her Report recommending

that Plaintiff’s Motion for Leave to Proceed In Forma Pauperis be denied and that Plaintiff be

required to pay the full civil filing fee before proceeding in this matter. (ECF No. 7 at PageID 40.)

Plaintiff timely filed his objections on February 24, 2021. (ECF No. 9.)

                                        Standard of Review

       Congress enacted 28 U.S.C. § 636 to relieve the burden on the federal judiciary by

permitting the assignment of district court duties to magistrate judges. See United States v. Curtis,

237 F.3d 598, 602 (6th Cir. 2001) (citing Gomez v. United States, 490 U.S. 858, 869–70 (1989));

see also Baker v. Peterson, 67 Fed. Appx. 308, 310 (6th Cir. 2003). For dispositive matters, “[t]he

district judge must determine de novo any part of the magistrate judge’s disposition that has been

properly objected to.” See Fed. R. Civ. P. 72(b)(3); 28 U.S.C. §636(b)(1). After reviewing the

evidence, the court is free to accept, reject, or modify the magistrate judge’s proposed findings or

recommendations. 28 U.S.C. § 636(b)(1). The district court is not required to review—under a

de novo or any other standard—those aspects of the report and recommendation to which no



                                                 2
Case 2:20-cv-02801-MSN-atc Document 10 Filed 03/22/21 Page 3 of 4                            PageID 55




objection is made. See Thomas v. Arn, 474 U.S. 140, 150 (1985). The district court should adopt

the magistrate judge’s findings and rulings to which no specific objection is filed. See id. at 151.

        Objections to any part of a Magistrate Judge’s disposition “must be clear enough to enable

the district court to discern those issues that are dispositive and contentious.” Miller v. Currie, 50

F.3d 373, 380 (6th Cir. 1995); see also Arn, 474 U.S. at 147 (stating that the purpose of the rule is

to “focus attention on those issues . . . that are at the heart of the parties’ dispute.”). Each objection

to the Magistrate Judge’s recommendation should include how the analysis is wrong, why it was

wrong and how de novo review will obtain a different result on that particular issue. Howard v.

Sec’y of Health & Human Servs., 932 F.2d 505, 509 (6th Cir. 1991).

        A general objection, or one that merely restates the arguments previously presented and

addressed by the magistrate judge, does not sufficiently identify alleged errors in the report and

recommendation. Id. When an objection reiterates the arguments presented to the magistrate

judge, the report and recommendation should be reviewed for clear error. Verdone v. Comm’r of

Soc. Sec., No. 16-CV-14178, 2018 WL 1516918, at *2 (E.D. Mich. Mar. 28, 2018) (citing Ramirez

v. United States, 898 F. Supp. 2d 659, 663 (S.D.N.Y. 2012)); Equal Employment Opportunity

Comm’n v. Dolgencorp, LLC, 277 F. Supp. 3d 932, 965 (E.D. Tenn. 2017).

                                                Analysis

        Admittedly, Plaintiff’s objections to the Report’s recommendation are hard to follow.

Nonetheless, his objections miss the point. As the Report notes, Plaintiff is a frequent filer of

meritless lawsuits and that pre-filing restrictions have been placed on him. 2 (ECF No. 7 at PageID

40.) Plaintiff’s objection does not contest the validity of this pre-filing restriction. Instead, Plaintiff



         2. Since January 1, 2019, Plaintiff has commenced at least eleven (11) civil suits in this
district. See Mattox v. All Judges Under United States of America¸2:19-cv-02542-MSN-dkv,
ECF No. 5, at 8 n. 5 (W.D. Tenn. Sept. 23, 2019) (listing cases).
                                                    3
Case 2:20-cv-02801-MSN-atc Document 10 Filed 03/22/21 Page 4 of 4                         PageID 56




seems to suggest that he should be able to proceed because he has a meritorious case. (ECF No. 9

at PageID 45.) The Court takes no position on the merits of Plaintiff’s case at this juncture. The

Court can make that determination after Plaintiff has paid the full civil filing fee in this matter.

       Accordingly, the Court ADOPTS the Magistrate Judge’s Report and Recommendation and

OVERRULES Plaintiff’s objection. Plaintiff shall pay the full civil filing fee of $402 within

fourteen (14) days of entry of this Order. Failure to do so will result in this matter being dismissed

without further notice.

       IT IS SO ORDERED, this 22nd day of March, 2021.

                                               s/ Mark Norris
                                               MARK S. NORRIS
                                               UNITED STATES DISTRICT JUDGE




                                                  4
